MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                     FILED
regarded as precedent or cited before any                                             Dec 15 2020, 8:59 am
court except for the purpose of establishing                                              CLERK
the defense of res judicata, collateral                                               Indiana Supreme Court
                                                                                         Court of Appeals
estoppel, or the law of the case.                                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Angela N. Sanchez
                                                        Assistant Section Chief for
                                                        Criminal Appeals

                                                        Anna W. Elcesser
                                                        Deputy Attorney General

                                                        Matthew B. MacKenzie
                                                        Deputy Attorney General

                                                        Tiffany A. McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA
Billy Joe Conn, Jr.,                                    December 15, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2307
        v.                                              Appeal from the Dearborn Circuit
                                                        Court
State of Indiana,                                       The Honorable James D.
Appellee-Plaintiff.                                     Humphrey, Judge
                                                        Trial Court Cause No.
                                                        15C01-1808-F2-35



Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020       Page 1 of 10
      Brown, Judge.


[1]   Billy Joe Conn, Jr., appeals his sentence for dealing in methamphetamine over

      ten grams as a level 2 felony and asserts his sentence is inappropriate. We

      affirm.


                                      Facts and Procedural History

[2]   On August 29, 2018, Indiana State Police Master Trooper James Wells received

      information from Ohio law enforcement that Conn would be traveling

      eastbound on I-74 in a 1999 Jeep Grand Cherokee with a certain license plate

      and would be in possession of contraband. Trooper Wells monitored

      eastbound traffic and observed Conn’s vehicle traveling in the left lane of the

      interstate. Trooper Wells pulled onto the roadway, accelerated to catch up to

      the vehicle, observed Conn move to the right lane without signaling and cutting

      off a semi, and initiated a traffic stop.


[3]   As Trooper Wells approached Conn’s vehicle, he noticed Conn looking over

      his right shoulder “like he was trying to find [his] location,” which “put [him]

      on a heightened alert.” Transcript Volume II at 117. Trooper Wells asked

      Conn to accompany him to his police cruiser. While Trooper Wells conducted

      a records check, Indiana State Police Trooper Jordan Craig, a K-9 handler who

      had responded to the location, retrieved his K-9 and performed a sniff of Conn’s

      vehicle, and the K-9 alerted. At some point, Trooper Wells asked Conn if

      everything in his vehicle was his, and he answered affirmatively. Based on the

      positive alert, Trooper Wells conducted a search of the vehicle and discovered a


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 2 of 10
      large plastic bag on the floorboard in front of the driver’s seat containing a clear

      plastic bag as well as a package wrapped with black paper and tape and over

      580 grams of methamphetamine.


[4]   On August 30, 2018, the State charged Conn with dealing in methamphetamine

      over ten grams as a level 2 felony and alleged that he was an habitual offender. 1

      A jury found him guilty as charged and that he was an habitual offender.

[5]   At the sentencing hearing, the trial court referenced the loss of four days of

      credit time following the August 29, 2018 arrest, and Conn’s counsel indicated

      that he believed it was for a fight incident. The court took judicial notice of

      letters filed by Conn’s mother, sister, and cousins. Conn’s father testified that

      Conn was a “very polite and hard-working young man” and that he had issues

      with substance abuse at one time. Sentencing Transcript at 8. He testified that

      treatment would be a “big help” and Conn had “[v]ery little” treatment prior to

      his arrest. Id. at 9. He stated Conn “quit using on his own,” “just didn’t go

      through the treatment,” and “should have went through treatment.” Id. at 10-

      11. He indicated Conn was more family oriented when he was clean and sober.

      Conn’s father also indicated that he himself had been incarcerated twice in his

      life and received treatment which changed his life. When asked on cross-

      examination if he noticed any signs that Conn had been using, he answered:

      “Well, just all of a sudden, he quit, we couldn’t get a hold of him, you know, it



      1
        The State also charged Conn with possession of methamphetamine over twenty-eight grams as a level 3
      felony, but the count was dismissed before trial.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020            Page 3 of 10
      was a sign that he was using again. When he was straight and sober, he was

      always there to talk to you.” Id. at 14.


[6]   The court found Conn’s lengthy criminal history and the nature and

      circumstances of the offense to be substantial aggravating circumstances.

      Specifically, the court stated that “the amount of drugs involved was five

      hundred and eighty-two (582) grams, and that’s over fifty (50) times the amount

      necessary to elevate the offense to a Level 2 felony.” Id. at 28. The court found

      the fact that Conn was on probation at the time of the offense was an

      aggravating circumstance. The court indicated it considered the letters received

      from Conn’s family members and the testimony of Conn’s father but found they

      did not constitute a significant mitigating factor. It found insufficient evidence

      to show a substantial hardship to family or dependents based upon his possible

      future incarceration. It also stated that the evidence indicated that Conn was a

      high level drug dealer and not a user, and it found there were no significant

      mitigating factors. The court found that the aggravating factors substantially

      outweighed any mitigating factors, sentenced Conn to thirty years for dealing in

      methamphetamine as a level 2 felony, and enhanced the sentence by twenty

      years for his status as an habitual offender for an aggregate sentence of fifty

      years.


                                                  Discussion

[7]   Conn does not dispute that the quantity of methamphetamine he possessed was

      significantly more than necessary to elevate his offense to a level 2 felony, but

      he asserts that the fact that he possessed a larger quantity “did not somehow
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 4 of 10
      make his intent more malicious.” Appellant’s Brief at 11. Conn argues that

      when he was only ten years old his father went to prison for two years and that,

      before his father returned to prison beginning in 2002, he had already begun to

      exhibit antisocial behavior. He asserts that he struggled with depression during

      that time and needed psychiatric treatment. He also points out that he never

      received a high school diploma, he used drugs and alcohol as a teenager, and

      that most of his felony convictions are drug-related. He cites to letters from his

      family and asserts he was active in his children’s lives during his periods of

      freedom. He contends that he has never served a lengthy amount of time in

      prison, he served just over eighteen months in the Indiana Department of

      Correction, and “[i]t is unlikely [he] has had the opportunity before this case to

      complete treatment programs targeted at changing his thinking and confronting

      the trauma he experienced from the incarceration of his father for a significant

      period of his childhood.” Id. at 12. He asserts “[a] 50-year sentence that would

      imprison [him] until his 70s is not a true opportunity for rehabilitation.” Id.


[8]   The State argues that Conn’s sentence is not inappropriate in light of his

      transportation of over 582 grams of methamphetamine over state lines, his

      involvement in a large-scale drug operation, and his significant criminal history.


[9]   Ind. Appellate Rule 7(B) provides that we “may revise a sentence authorized by

      statute if, after due consideration of the trial court’s decision, [we find] that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Under this rule, the burden is on the defendant to persuade



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 5 of 10
       the appellate court that his or her sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006).

[10]   Ind. Code § 35-50-2-4.5 provides that a person who commits a level 2 felony

       shall be imprisoned for a fixed term of between ten and thirty years with the

       advisory sentence being seventeen and one-half years. Ind. Code § 35-50-2-8(i)

       provides in part that “[t]he court shall sentence a person found to be a habitual

       offender to an additional fixed term that is between . . . six (6) years and twenty

       (20) years, for a person convicted of” a level 2 felony and “[a]n additional term

       imposed under this subsection is nonsuspendible.”


[11]   Our review of the nature of the offense reveals that Trooper Wells stopped

       Conn’s vehicle and discovered over 580 grams of methamphetamine after being

       alerted by Ohio law enforcement. Trooper Wells testified that he did not

       observe any signs of impairment by methamphetamine during his conversation

       with Conn and that the packages discovered in Conn’s vehicle were consistent

       with distribution. When asked to describe where Conn “fit on that pyramid” of

       drug distribution, Trooper Wells answered: “[H]e’s the next level up, he’s . . .

       the dealer that’s bringing the drugs into the community.” Transcript Volume II

       at 152.


[12]   Our review of the character of the offender reveals that the presentence

       investigation report (“PSI”) indicates that Conn, who was born in 1984, has an

       eleven-year-old daughter whom he has seen only four times and a four-year-old




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 6 of 10
       son. 2 Both of his children were born while Conn was in prison. Conn indicated

       he first drank alcohol around age sixteen to eighteen and last drank when he

       was twenty-one years old. 3 He indicated he first tried marijuana at age sixteen

       and last used a couple of days prior to his arrest in September 2013. He

       indicated he tried cocaine and methamphetamine a few times around age

       seventeen to eighteen and last used at age eighteen. The PSI indicates that

       Conn previously described his mental health as “‘good’ with no problems or

       medications reported.” Appellant’s Appendix Volume III at 12. With respect

       to his family, the PSI indicates that Conn reported that he had a good

       childhood and that his father was incarcerated for at least twelve years.

[13]   As a juvenile, Conn was alleged to have committed burglary, possession of

       marijuana, and theft in 1999. The PSI lists an adjudication and disposition date

       of March 1, 2000, and indicates that wardship was granted to Logansport

       Intake Facility for assessments, diagnostics, and evaluations, and he was placed

       on probation. In 2000, he was alleged to have committed possession of a

       controlled substance, possession of marijuana, and operating while intoxicated

       while endangering a person. In 2001, he was alleged to have committed escape.

       The PSI lists an adjudication and disposition date of January 24, 2001, for his

       2000 and 2001 offenses and indicates he was sentenced to probation until age




       2
        The PSI indicates that Conn declined to participate in the presentence investigation interview and that the
       probation officer relied, to a large degree, on a presentence investigation report completed in July 2015.
       3
           The PSI indicates this substance use history was listed in the 2015 presentence investigation.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020                    Page 7 of 10
       eighteen, day reporting, and community service. In 2002, a petition for

       probation violation was filed under each of the January 24, 2001 dispositions,

       and he was committed to “Henry County Youth Center until age 18 then

       transported to Fayette County Jail to serve remainder of sentence of 120 days,

       18 days credit.” Id. at 5.


[14]   As an adult, Conn was charged in 2002 with possession of a controlled

       substance as a class D felony and possession of marijuana as a class A

       misdemeanor and found guilty in 2005. In 2003, he was charged in Kentucky

       with unlawful possession of meth precursor and complicity to receiving stolen

       property and was sentenced to two years in 2010. 4 That same year, Conn was

       charged in Ohio with Count I, trafficking, Count II, possession of a controlled

       substance, Count III, carrying a concealed weapon, and Count IV, possession

       of criminal tools. Counts I, II, and IV were “[n]ollied by the Court – no

       probable cause found,” and Count III was “ignored by grand jury.” Id. at 7.

       That same year, Conn was convicted in Ohio of possession of drug

       paraphernalia and resisting arrest. Also in 2003, Conn was charged in Ohio

       with aggravated possession of drugs, possession of marijuana, illegal

       use/possession of drug paraphernalia, and illegal manufacture of drugs. The

       narrative in the PSI indicates he was sentenced to three years for illegal

       manufacture of drugs and that “all other counts run concurrent to” that offense.




       4
        Under “Additional Information,” the PSI states: “Originally charged as Manufacture Methamphetamine,
       1st Offense then ‘amended down’.” Appellant’s Appendix Volume III at 7.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020         Page 8 of 10
       Id. In 2007, Conn was convicted in Ohio of illegal manufacture of drugs,

       trafficking in marijuana, and having weapons while under disability. In 2012,

       Conn was convicted in Ohio of driving without a valid license. In 2014, Conn

       was convicted of possession of marijuana as a class D felony, resisting law

       enforcement as a class D felony, reckless driving as a class B misdemeanor, and

       possession of cocaine, methamphetamine, or a schedule I or II narcotic drug.

       In 2015, Conn was convicted of domestic battery as a class A misdemeanor and

       possession of a controlled substance and more than ten grams of a precursor

       within 1,000 feet of school property as class C felonies, and was found to be an

       habitual offender. The PSI states that Conn has a total of fourteen prior felony

       convictions and ten prior misdemeanor convictions as well as juvenile offenses

       that include felony adjudications. Conn was on probation for felony drug

       charges when he committed the current offense. The PSI also provides that

       Conn’s overall risk assessment score using the Indiana Risk Assessment System

       places him in the high risk to reoffend category.

[15]   After due consideration and in light of his lengthy criminal history and the

       significant amount of methamphetamine in his possession, we conclude that

       Conn has not sustained his burden of establishing that his sentence is

       inappropriate in light of the nature of the offense and his character.

[16]   For the foregoing reasons, we affirm Conn’s sentence.


[17]   Affirmed.


       Vaidik, J., and Pyle, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 9 of 10
Court of Appeals of Indiana | Memorandum Decision 19A-CR-2307 | December 15, 2020   Page 10 of 10